MEMORANDUM **
Juan Hernandez-Leon appeals his guilty-plea conviction and 41-month sentence for illegal reentry, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Hernandez-Leon contends that Appren-di v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), effectively overruled Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), and that the fact of his prior conviction is an element of the offense. These contentions are foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411, 415 (9th Cir.2000), cert, de*609nied, — U.S. -, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.